Name: 2009/783/EC: Commission Decision of 22Ã October 2009 on the appointment of members of the stakeholder dialogue group in the areas of public health and consumer protection established by Decision 2007/602/EC
 Type: Decision
 Subject Matter: EU institutions and European civil service;  consumption;  personnel management and staff remuneration;  miscellaneous industries;  health
 Date Published: 2009-10-24

 24.10.2009 EN Official Journal of the European Union L 279/6 COMMISSION DECISION of 22 October 2009 on the appointment of members of the stakeholder dialogue group in the areas of public health and consumer protection established by Decision 2007/602/EC (2009/783/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Decision 2007/602/EC of 5 September 2007 setting up the stakeholder dialogue group in the areas of public health and consumer protection (1), and in particular Article 3(1) thereof, Whereas: (1) A stakeholder dialogue group in the areas of public health and consumer protection has been established by Decision 2007/602/EC with effect from 10 October 2007 in order to advise the Commission on best practice in the consultation process and also help it to better tailor its stakeholder involvement processes to stakeholders needs in the above-mentioned areas. (2) The Commission appointed the members of the stakeholder dialogue group in the areas of public health and consumer protection by Decision 2007/793/EC (2) with effect from 29 November 2007 without specifying their respective term of office. It is therefore necessary to decide which members are to be appointed for a four-year term of office and which members are to be appointed for a two-year term of office in accordance with Article 3(4) of Decision 2007/602/EC. (3) Certain members of the group confirmed their intention to end their participation at the end of November 2009. In order to guarantee the continuity of the groups activity it is consequently necessary to fix at four years the term of office of the remaining members. (4) According to Article 3(1) of Decision 2007/602/EC, the members of the group shall be appointed by the Commission from specialists with competence in the areas referred to in Article 2(2) of that Decision and who have responded to the call for an expression of interest. (5) A call for expression of interest was published on 11 May 2009 and closed on 16 June 2009 and 56 applications were received. (6) Ten specialists have been identified from the applications received in response to the call of expression of interest. They have balanced experience from stakeholder sectors concerned by the different policy areas covered by the Directorate-General for Health and Consumers. The appointments are made on the basis of the highest standards of competence, a broad range of relevant expertise and, consistent with these criteria, the broadest possible geographic distribution within the Community, as well as a gender balance, HAS DECIDED AS FOLLOWS: Article 1 In accordance with Article 3(4) of Decision 2007/602/EC, the Commission herewith fixes at four years the mandate of the following members of the stakeholder dialogue group starting from 29 November 2007 until 29 November 2011: BAX Willemien BERTELETTI KEMP Florence CZIMBALMOS Ã gnes DI PUPPO Roshan GALLANI Barbara GOUVEIA Rodrigo KETTLITZ Beate ROSS Melody SHEPPARD Philip TIDDENS-ENGWIRDA Lisette Article 2 The Commission herewith appoints as new members of the Stakeholder dialogue group for a full four-year term of office: CEPONYTE Zita GRUNER Bernd HERVE Maryse KOSINSKA Monika KUTIN Breda LOGSTRUP Susanne RODRIGUEZ Nathalie VAN TICHELEN Sonja VINCENTEN Joanne VON ESSEN Garlich Article 3 This Decision shall take effect on 2 November 2009. Done at Brussels, 22 October 2009. For the Commission Meglena KUNEVA Member of the Commission (1) OJ L 234, 6.9.2007, p. 13. (2) OJ L 320, 6.12.2007, p. 33.